Citation Nr: 1645584	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the December 2006, June 2007, and May 2008 rating decisions denying entitlement to service connection for left ear hearing loss are final.  The May 2008 rating decision is the last final denial on any basis.  

2.  Evidence received since the May 2008 rating decision raises a reasonable possibility of substantiating this claim.  

3.  Left ear hearing loss was noted on entry into service.

4.  The probative evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss was aggravated by his active duty service.  



CONCLUSIONS OF LAW

1.  The May 2008 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2015).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 provide that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

New and Material Evidence

The Veteran contends that his preexisting left ear hearing loss was aggravated by noise exposure during his active duty service.  

The Veteran was previously denied entitlement to service connection for hearing loss in a rating decision by the RO dated in December 2006.  The Veteran's claim was denied because there was no evidence that his preexisting left ear hearing loss had worsened as a result of service as opposed to intercurrent acoustic trauma.  The Veteran did not perfect an appeal to the December 2006 rating decision, but in February 2007 requested reconsideration of his claim.  The RO considered additional evidence in the form of statements from former shipmates regarding noise exposure and denied the claim again in a June 2007 rating decision.  The Veteran did not perfect an appeal to the June 2007 rating decision, but in January 2008 requested reconsideration of his claim through a member of Congress.  The RO considered this a request to reopen the claim and denied the request in a May 2008 rating decision.  Although notified of the denial, the Veteran did not perfect an appeal to the May 2008 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.  

VA has since granted entitlement to service connection for right ear hearing loss.

Since the May 2008 rating decision, VA has afforded the Veteran a VA examination, including opinions about the likelihood of a nexus to service.  As the record now contains more evidence pertinent to the issue of nexus than it did in May 2008, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Service Connection

The Veteran's June 1963 entrance examination contained hearing examination results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
5
10
5
10
LEFT EAR
15
10
10
25
45

Because the auditory threshold at the 4000 Hertz frequency in the Veteran's left ear was noted as greater than 40 decibels on entry into service, the presumption of soundness did not attach with regard to left ear hearing loss.  The question remains, therefore, whether it is at least as likely as not that the Veteran's preexisting left ear hearing loss was aggravated by his active duty service.  

The full report of the Veteran's May 1967 separation examination is not included in his service treatment records and no record of any other hearing examination during the Veteran's active duty service exists.  In February 2002, the National Personnel Records Center (NPRC) indicated that no other service treatment records for the Veteran currently exist.  A surviving note from the May 1967 separation examination indicates that hearing in the Veteran's left ear was defective but not considered disabling.  

By granting service connection for right ear hearing loss as a result of noise exposure during active duty service, VA has conceded that the Veteran was exposed to a level of noise during said service that could cause a hearing disability and that it is at least as likely as not that said exposure did so with regard to the Veteran's right ear.

During a June 2006 VA treatment appointment, the Veteran was afforded a hearing examination.  The treatment provider diagnosed bilateral sensorineural hearing loss. The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
30
60
65
65
LEFT EAR
25
45
65
65
60

An April 2008 medical opinion by a private audiologist indicates that "Without the clarification of an exit audiogram, it is unclear what damage might have occurred as a result of noise exposure during [the Veteran's] military service."

In July 2012, the Veteran was afforded a VA examination.  The examiner also found bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
40
45
65
70
70
LEFT EAR
35
50
60
70
70

Speech recognition was 90 percent in the right ear and 88 percent in the left ear.  The examiner found that the Veteran's left ear hearing loss was not significantly worse than in the June 1963 entrance examination.

In a September 2012 addendum opinion, the July 2012 VA examiner opined that "It is unable to be determined whether the left ear hearing loss was permanently worsened during service due to lack of medical records at this time.  The separation audiogram on May 17, 1967 WITH audiometric findings would have to be reviewed in order to make that determination."  (Emphasis in original.)  In a further addendum opinion two days later, despite having recently opined that such a determination was impossible, the examiner opined that it was less likely than not that the Veteran's left ear hearing loss had permanently worsened as a result of military service.  The examiner's rationale for this opinion was that the Veteran's left ear hearing loss, as of July 2012, was not significantly worse than in June 1963.

As stated above, the July 2012 VA examiner provided contradictory opinions.  To the extent that the July 2012 VA examiner opined that it was less likely than not that the Veteran's preexisting left ear hearing loss had been aggravated by active duty service, that opinion is based on the premise that the Veteran's left ear hearing loss was no more severe in July 2012 than in June 1963.  This premise does not appear to be consistent with the record.  "An opinion based upon an inaccurate premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  To the extent that the July 2012 examiner opined that the unavailability of any hearing examination results associated with the Veteran's May 1967 separation examination rendered it impossible to reach a determination on the issue of nexus, that opinion is consistent with the April 2008 private audiologist's opinion, which is the only other competent medical opinion of record.  

The probative medical opinions of record are thus neutral toward the Veteran's claim.  Given the nature of those opinions and the state of the record, the Board finds that a remand for a more conclusive opinion would likely be futile.  In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the appellant's preexisting left ear hearing loss was aggravated as a result of his active duty service.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
ORDER

New and material evidence having been received, the claim of entitlement to service connection for left ear hearing loss is reopened.  

Entitlement to service connection for left ear hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


